DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claimed Status
	Claims 1-20 are currently pending for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (Pub. No.: US 2017/0305342 A1) in view of Logan (Pub. No.: US 2018/0272894 A1) and Iwamoto (Pub. No.: US 2010/0060441 A1).

	Regarding claim 1, Tomioka teaches an information presentation control device to cause a plurality of displays and a sound output device mounted on a vehicle to present information for driving assistance (Abstract, Fig. 1, vehicle alert system 1 comprises of plurality of displays 30 and audio device 40), the information presentation control device comprising:
 	an information analyzer to calculate a degree of risk on a basis of detection information regarding an attention object located around the vehicle (Fig. 1, surrounding mounting device 20, and para [0041], “When determining that it is necessary to inform the driver of the presence of the target object, the target object detection unit 25 generates a target object detection ”);
 	an occupant monitor to determine a state of a driver on a basis of information obtained by detecting a situation in the vehicle (Fig. 1, sight live detection device 10, para [0024], “The sight line detection device 10 successively detects a sight line of the driver seated on a driver's seat.”);
 	an image processor to cause at least one of the plurality of displays to perform alerting display, on a basis of the degree of risk calculated by the information analyzer (Fig. 1, alert control device 50, para [0046], “
The data input unit 31 receives an alert image signal output from a processing result output unit 56 of the alert control device 50.”); and
 	a sound processor to cause the sound output device to generate an alerting sound, on a basis of the degree of risk calculated by the information analyzer (Fig. 1, alert control device 50, para [0056], “The amplifier 41 amplifies an audio signal that is an electric signal indicative of an audio operation guide output from the processing result output unit 56, and outputs the amplified audio signal to the speaker 42.”),
 	wherein the sound processor controls output of the alerting sound on a basis of the determination by the occupant monitor (Fig. 3, Step S60 is in dependence of the driver’s line-of-sight obtained in step S20),
 	wherein the information obtained by detecting the situation in the vehicle includes information obtained by imaging the driver with a camera (Fig. 1, image capturing unit 11),
 	wherein the occupant monitor analyzes a direction of a face or a line of sight of the driver and determines whether the driver is aware of approach of the attention object for which the degree of risk has been calculated by the information analyzer, on a basis of the information
obtained by imaging the driver with the camera (para [0069], “In step S20, the display device 30 located in the watching direction of the driver is identified with the use of the signal from the watch region determination unit 53.”. The system determines the driver is aware of the alert based on the light-of-sight).
	Tomioka teaches the display devices is configured to display operation image of the audio devices (para [0050]) and a multiple audio / speakers may be provided (para [0057]) but fails to teach wherein the sound processor causes a sound whose sound image is controlled so that a virtual sound source is localized at a position of at least one of the at least one display that performs the alerting display, to be generated as the alerting sound, and Tomioka fails to teach wherein when the driver is already aware of the attention object located around the vehicle for which the degree of risk has been calculated by the information analyzer and for which the degree of risk is high, the sound processor stops generation of the alerting sound or decreases a sound volume of the alerting sound.
	However, in the same field of vehicle, Logan teach the vehicle display is integrated with a speaker to generate sound at the location of the display. See para [0025], “As shown, the in-vehicle display device 130 and the speaker 140 may be integrated together as a single unit.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of Tomioka’s display device with an integrated speaker to provide sound outputs.
	Also, in the same field of vehicle, Iwamoto teaches the audio generating device stops or reduces the volume when the driver’s eye direction indicates the driver is aware of the hazardous object. Para [0019], “while when the driver's-eyes direction is the same as the direction of the object, the sound generating means stops generating the alarm sound or turns down the alarm sound generated. Thereby, any wasteful positioning of the sound image may be avoided when the driver's-eyes direction is the same as the direction of the object. This is because the driver may have already recognized the dangerous object when the ”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of Tomioka’s alert control device to stop or to reduce volume when the driver’s line-of-sight is at the target object display that indicates awareness of the hazardous object to reduce nuisances. 

Regarding claim 2, Tomioka in the combination teaches the information presentation control device of claim 1, wherein the degree of risk is a degree of risk of collision of the vehicle with the attention object (Fig. 6, collision alert 60).

Regarding claim 6, recites claim scope that is similar to claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 9, Tomioka in the combination teaches the information presentation device of claim 6, wherein each of the plurality of displays includes a display unit and a display controller to control display by the display unit (Fig. 1, each display device has an image generating unit 32 and a display unit 34).

Regarding claim 10, Tomioka in the combination teaches the information presentation device of claim 6, wherein the sound output device includes a plurality of speakers and a sound output controller to control output of sound by the plurality of speakers (Fig. 1, audio device 40, para [0057], “Alternatively, multiple speakers 42 may be provided.”).

Regarding claim 11, Tomioka in the combination teaches the information presentation device of claim 6, wherein the sound output device includes a plurality of speakers provided separately from the displays (Fig. 2, speakers 42 are separate from the displays 30A-F).

Regarding claim 12, recites method for the device of claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 13, recites a non-transitory computer readable medium to perform the method of claim 12. Therefore, it is rejected for the same reasons. 

Regarding claim 18, recites claim scope that is similar to claim 10. Therefore, it is rejected for the same reasons. 

Claims 3, 7-8, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (Pub. No.: US 2017/0305342 A1) in view of Logan .

Regarding claim 3, Tomioka in the combination teaches the information presentation control device of claim 1, wherein the image processor causes display of an image and in which an attention object for which the degree of risk is high is emphasized, to be performed as the alerting display (Fig. 6. Displays a collision alert 60).  
Tomioka fails to expressly teach wherein the image processor causes display of an image that is obtained by imaging an area around the vehicle 
However, in the same field of vehicle, Mizuno teaches a video display configured to display the image captured by the vehicle surrounding camera. See Fig. 1 and Fig. 4. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomioka’s object detection sensor 23 with a camera to capture images of the detected object and to modify the display device to display the captured images to allow the driver to readily recognize the detected object.

Regarding claim 7, recites claim scope that is similar to claim 3. Therefore, it is rejected for the same reasons. 

Regarding claim 8, recites claim scope that is similar to claim 3. Therefore, it is rejected for the same reasons. 

Regarding claim 14, recites claim scope that is similar to claim 9. Therefore, it is rejected for the same reasons. 

Regarding claim 15, recites claim scope that is similar to claim 9. Therefore, it is rejected for the same reasons. 

Regarding claim 16, recites claim scope that is similar to claim 10. Therefore, it is rejected for the same reasons. 

Regarding claim 17, recites claim scope that is similar to claim 10. Therefore, it is rejected for the same reasons. 

Regarding claim 19, recites claim scope that is similar to claim 11. Therefore, it is rejected for the same reasons. 

Regarding claim 20, recites claim scope that is similar to claim 11. Therefore, it is rejected for the same reasons. 

4 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (Pub. No.: US 2017/0305342 A1) in view of Logan (Pub. No.: US 2018/0272894 A1) and Iwamoto (Pub. No.: US 2010/0060441 A1) as applied to claim 1 and further in view of Sempuku (Pub. No.: US 2015/0015712 A1).

Regarding claim 4, Tomioka in the combination teaches the information presentation control device of claim 1, but fails to teach wherein when the information analyzer detects a plurality of attention objects having high degrees of risk around the vehicle, the information analyzer determines a degree of priority for each of the plurality of attention objects having high degrees of risk, and the image processor causes the at least one display to display one or more images including the plurality of attention objects having high degrees of risk, and causes the at least one display to perform, for each attention object, alerting display depending on the degree of priority.  
However, in the same field of vehicle, Sempuku teaches a vehicle system configured to determine a plurality of objects and to display a priority for each of the plurality of objects with a size of a box and a thickness of a line. See Fig. 4-Fig. 6, para [0132], “In the above Embodiment 1, such a case is shown where the warning image determination section 6 makes larger the size of the rectangle encompassing the collision-risk target as the degree of risk calculated by ”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomioka’s object detection sensor 23 with a camera to capture images of the plurality of objects and to display a priority for each of the plurality of objects with a size of a box and a thickness of a line to allow the driver to visually see which object has the highest risk.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 




/ZHEN Y WU/Primary Examiner, Art Unit 2685